Watson Judge:
The clerk of the court, acting under rule 17.1,-refused to file defendant’s motion to strike plaintiff’s notice of trial on the ground that rule 9.1 provides only for an objection to a notice of trial in the form prescribed therein.
As I read rule 9.1, it does not adequately provide for objections to a notice of trial which go beyond disagreement as to the date or place of trial. Since defendant’s objection here is primarily that the notice of trial is a sham designed to circumvent a previous order of the court and avoid dismissal for lack of prosecution, I am of the opinion that a motion to strike is a proper vehicle. It allows plaintiff to respond in defense of its notice of trial, leads directly to a full resolution of the issue involved and, in accordance with rule 1.1(b), I consider it to be the correct procedure in these circumstances.
It is therefore,
Ordered that the clerk of the court file defendant’s motion of November 18, 1975 to strike plaintiff’s notice of trial.